668 S.E.2d 31 (2008)
PROGRESS ENERGY CAROLINAS, INC.
v.
Donald SULLIVAN and Farnell Shingleton.
No. 596P07.
Supreme Court of North Carolina.
October 9, 2008.
Donald Sullivan, Pro Se.
Jackson W. Moore, Jr., Raleigh, for Progress Energy.
Farnell Shingleton, Pro Se.

ORDER
Upon consideration of the petition filed by Defendant (Sullivan) on the 11th day of December 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Pender County, the following order was entered and is hereby certified to the Superior Court of that County:

*32 "Denied by order of the Court in conference, this the 9th day of October 2008."
MARTIN and TIMMONS-GOODSON, JJ., recused.